Exhibit 10.11
HANESBRANDS INC.
EXECUTIVE LONG TERM DISABILITY PLAN
(Conformed through October 31, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
SECTION 1
    1  
Introduction and Definitions
    1  
1.1      Introduction
    1  
1.2      Definitions
    1  
SECTION 2
    4  
Eligibility and Benefits
    4  
2.1      Eligibility to Participate
    4  
2.2      Effective Date of Participation
    4  
2.3      Termination of Participation
    4  
2.4      Payment of Benefits
    4  
2.5      Successive Periods of Disability
    5  
2.6      Total Disability
    5  
2.7      Entitlement to Benefits
    6  
2.8      Disability for Which Benefits Are Not Payable
    7  
2.9      Amount of Monthly Benefits
    8  
2.10    Minimum Amount of Monthly Benefits
    9  
2.11    Amount of Benefits for a Part of a Month
    9  
2.12    Compensation
    9  
2.13    Monthly Benefits for Periods of Disability Commencing Before the
Effective Date
    9  
2.14    Source of Benefits
    9  
SECTION 3
    10  
Administration
    10  
3.1      Administration
    10  
3.2      Decisions and Actions of the Committee
    10  
3.3      Rules and Records of the Committee
    10  
3.4      Employment of Agents
    10  
3.5      Plan Expenses
    10  
3.6      Indemnification
    11  
SECTION 4
    12  
Claims Procedures
    12  
4.1      Presentation of Claim
    12  
4.2      Notification of Decision
    12  
4.3      Review of a Denied Claim
    13  
4.4      Decision on Review
    13  
4.5      Legal Action
    14  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE
SECTION 5
    15  
Miscellaneous
    15  
5.1      Gender and Number
    15  
5.2      Non-Assignability and Facility of Payment
    15  
5.3      Mistake of Fact
    15  
5.4      Applicable Law
    15  
5.5      No Guarantee of Employment
    15  
5.6      Information to be Furnished by Covered Employees
    15  
5.7      Company and Committee Decision Final
    15  
5.8      Action by Company or Employer
    16  
5.9      Waiver of Notice
    16  
5.10    Recovery of Benefits
    16  
5.11    Additional Employers
    16  
5.12    Uniform Rules
    16  
5.13    Evidence
    17  
5.14    Investigation of Claims
    17  
SECTION 6
    18  
Amendment and Termination
    18  
6.1      Amendment
    18  
6.2      Termination
    18  
6.3      Mergers and Acquisitions
    18  

-ii-



--------------------------------------------------------------------------------



 



HANESBRANDS INC.
EXECUTIVE LONG TERM DISABILITY PLAN
(Effective as of January 1, 2006)
SECTION 1
Introduction and Definitions
1.1 Introduction
     Hanesbrands Inc. (the “Company”) established the Hanesbrands Inc. Executive
Long Term Disability Plan (the “Plan”) in order to provide long term disability
benefits for persons employed by its divisions and Subsidiaries as eligible
Executives. The Hanesbrands Inc. Executive Long Term Disability Plan, as set
forth herein, is established effective as of January 1, 2006. It is the intent
of the Company that the Plan, as set forth herein, constitute a “Top-Hat Plan”
as defined in DOL Regulation Section 2520.104-24 for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
1.2 Definitions
     As used in the Plan or in any supplement or schedule hereto, the following
terms shall have the following meanings:

  (a)   “Benefit” or “Benefits” means the disability benefit or benefits for
Executives of the Employers under this Plan.     (b)   “Committee” means the
Hanesbrands Inc. Employee Benefits Administrative Committee appointed by the
Board of Directors of the Company, to administer the Plan, which committee shall
be a named fiduciary of the Plan as defined in Section 402 of ERISA.     (c)  
“Company” means Hanesbrands Inc., a Maryland corporation and any successor
thereto, including any corporation that is a successor to all or substantially
all of the Company’s assets or business.     (d)   “Conclusive Medical Evidence”
means a specific diagnosis made by a Physician and supported by objective
medical documentation.     (e)   “Covered Employee” means an Executive who is
participating in the Plan in accordance with subsection 2.2 and whose
participation has not terminated in accordance with subsection 2.3. For purposes
of the Plan, a Covered Employee is considered an employee only if specifically
treated or classified as an employee for purposes of withholding federal
employment and income taxes. If classified by an Employer as an independent
contractor, consultant, leased employee or similar position, an individual is
specifically excluded from Plan participation, even if a court, the Internal
Revenue Service, or any other third party finds that an individual should be
treated as a common-law employee of an Employer.

-1-

 



--------------------------------------------------------------------------------



 



  (f)   “Disability Accommodation” means the Employer’s reasonable accommodation
of the Covered Employee’s Total Disability to assist the Covered Employee to
return to active employment with the Covered Employer in either the Covered
Employee’s prior position or a position in the Covered Employee’s regular
occupation.     (g)   “Effective Date” means January 1, 2006, the effective date
of this Plan document.     (h)   “Elimination Period” means a continuous period
of 180 days commencing with the day following an employee’s last day of active
employment or work prior to commencement of an absence on account of disability
during which the employee is continuously Totally Disabled, as defined in
subsection 2.6. Successive periods of absence on account of disability due to
the same or related cause or causes shall be considered a single period of
absence unless separated by a return to active employment or work with the
Employer of at least thirty (30) consecutive work days. For purposes of this
thirty (30) consecutive work days provision, a Covered Employee shall be
considered to have worked one “work day” if the Covered Employee performs any
duties for the Employer during any portion of a work day.     (i)   “Employer”
means the Company, its divisions and any Subsidiary of the Company designated a
Covered Employer under the Plan, which Employer adopts the Plan, as provided in
the Plan or as set forth in a Schedule to the Plan.     (j)   “Executive” means
an employee in Salary Bands one (1) through five (5) and the Chief Executive
Officer and Chairman of the Board.     (k)   “Physician” or “Doctor” means a
person legally licensed to practice medicine, psychiatry, psychology or
psychotherapy, who is neither a Covered Employee nor a member of a Covered
Employee’s immediate family. A licensed medical practitioner is a doctor as
applicable state law requires that such practitioner be recognized for purposes
of certification of disability, and the treatment provided by the practitioner
is within the scope of his or her license.     (l)   “Plan” means the
Hanesbrands Inc. Executive Long Term Disability Plan, effective as of January 1,
2006, including any supplements or schedules thereto.     (m)   “Plan Year”
means the consecutive twelve-month period commencing each January 1 and ending
on the next following December 31.     (n)   “Subsidiary” or “Subsidiaries”
means any corporation more than fifty percent of the voting stock of which is
owned, directly or indirectly, by the Company.

-2-

 



--------------------------------------------------------------------------------



 



(o)   “Vocational Rehabilitation Services” means such services as the Committee
determines in its discretion will assist the Covered Employee in returning to an
occupation for wage or profit that he or she is reasonably qualified to do by
education, training or experience or that he or she may become reasonably
qualified to do by education, training or experience. Vocational Rehabilitation
Services may include job modification, job retraining, and job placement
services.

-3-

 



--------------------------------------------------------------------------------



 



SECTION 2
Eligibility and Benefits
2.1 Eligibility to Participate
     Each Executive in the employ of an Employer shall, subject to the terms and
conditions of the Plan, be eligible to participate in this Plan on the later of
the Effective Date or as of the first day of active service as an Executive with
his or her Employer. Part time, seasonal, and temporary employees are not
eligible to participate in the Plan.
2.2 Effective Date of Participation
     Each Executive may elect to participate in, and become a Covered Employee
under, the Plan by signing an application form provided by his or her Employer,
and the effective date of his or her participation will be the date on which he
or she first becomes eligible to participate.
2.3 Termination of Participation
     A Covered Employee will cease to be a Covered Employee on the earliest of
the following dates:

  (a)   The date he or she ceases to be employed by an Employer as an Executive.
    (b)   The date of his or her retirement from his or her employment with all
Employers, or the last day worked, whichever is later.     (c)   The date of his
or her termination of employment with all Employers, or the last day worked,
whichever is later.     (d)   The date he or she is no longer actively at work
due to an unpaid leave of absence. Notwithstanding the foregoing, an unpaid
leave qualifying as a leave under the Family and Medical Leave Act of 1993
(“FMLA”) or the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended (“USERRA”) shall be administered in accordance with the
benefits requirements of the FMLA and USERRA and the regulations thereunder.

2.4 Payment of Benefits
     Subject to subsection 2.8, upon receipt by the Committee of due proof and
Conclusive Medical Evidence, in accordance with subsection 2.7, that a Covered
Employee has become Totally Disabled, as defined in subsection 2.6, as a result
of sickness or bodily injury, benefits will be payable in the amount determined
in accordance with subsection 2.9. Such payment will commence with the first day
following the expiration of the Elimination Period. Benefits will be payable for
the period during which Total Disability continues following the Elimination
Period and during which the Covered Employee is under the continuous care of a
Physician and during which a defined treatment plan specifically appropriate for
the disability is in progress. Benefits
-4-

 



--------------------------------------------------------------------------------



 



shall terminate with the payment for the month, or part of the month, in which
occurs the earlier of (i) the date the Covered Employee ceases to be Totally
Disabled, as defined in subsection 2.6; or (ii) the applicable date described in
(a) or (b) next below:

  (a)   if such disability first occurs at or before the Covered Employee’s
attainment of age sixty (60) years, the date he or she attains age sixty-five
(65) years; or     (b)   if such disability first occurs after the Covered
Employee’s attainment of age sixty (60) years, upon the fifth anniversary of the
date he or she first qualified for monthly disability benefits.

If a Covered Employee fails or refuses to submit to a medical examination
requested by the Committee, his or her Benefit payments shall be suspended, and
payment of Benefits shall resume only when the Covered Employee submits to such
medical examination and then only if such medical examination results in a
finding of Conclusive Medical Evidence and satisfactory to the Committee that
the Covered Employee continues to be Totally Disabled, as defined in subsection
2.6. Benefits may be denied, suspended or withheld if Plan assets are not
sufficient.
2.5 Successive Periods of Disability
     After completion of a Covered Employee’s Elimination Period, successive
periods of disability resulting from the same or related cause or causes will be
considered a single period of disability unless the periods of disability are
separated by his or her return to the active service of his or her Employer for
a period of at least six (6) consecutive months.
2.6 Total Disability
     During the Elimination Period and thereafter, a Covered Employee shall be
deemed “Totally Disabled” if, due to sickness or bodily injury, he or she is
unable to perform each and all of the material duties pertaining to his or her
occupation, and is not engaged in any occupation or employment for wage or
profit for which he or she is reasonably qualified by education, training or
experience. This means the Covered Employee cannot perform any of the material
duties of his or her position or a similar position available to him or her with
the Covered Employer. The term “material duty” means a duty or responsibility
that is designated as a “key job element”, “essential function”, “specific
responsibility” or “major responsibility” in a job or position description
applicable to the Covered Employee’s job or similar job of the Covered Employee.
-5-

 



--------------------------------------------------------------------------------



 



2.7 Entitlement to Benefits
     Entitlement to Benefits under the Plan is subject to the following:

  (a)   A Covered Employee must support his initial entitlement to Benefits by
submitting, on a form provided by the Committee, written proof of claim
(including conclusive medical evidence) covering the occurrence, character and
extent of disability, which proof of claim must be filed with the Committee not
later than one year measured from the last day the Covered Employee worked for
the Employer prior to incurring the alleged disability. Thereafter, as requested
by the Committee from time to time, the Covered Employee may be required to
submit Conclusive Medical Evidence of the continuance of his or her disability.
As a condition to a Covered Employee’s entitlement to disability benefits, the
Committee shall have the right to direct such employee to submit, from time to
time, to an independent medical examination by a Physician designated by the
Committee.     (b)   A Covered Employee must be under the continuous care of a
Physician who with respect to the Covered Employee’s disability is practicing
within the scope of his or her license, and must be under a defined course of
treatment appropriate for the Covered Employee’s disability. If a Covered
Employee’s disability is a mental or nervous disorder, his or her treatment must
include care by a board certified, licensed Physician who specializes in
psychiatric medicine.     (c)   No later than the expiration of a continuous
period of ninety (90) days during which a Covered Employee is disabled, the
employee must apply for initial disability benefits under the Social Security
Act. He or she must appeal initial and reconsideration level denials of such
Social Security benefits within the 60-day appeal period, and he or she must
supply the Committee with proof of application for, and any denial of,
disability benefits under the Social Security Act and of any such appeal or
award letters. As a pre-condition to receiving benefits under the Plan, the
Covered Employee must execute a reimbursement agreement in which the Covered
Employee agrees in writing to reimburse his or her Employer an amount equal to
any overpayment of Benefits under the Plan due to a retroactive award of Federal
Social Security benefits (Disability or Retirement). Any such overpayment shall
be reimbursed to the Employer by the participant in a lump sum within thirty
(30) days of the date the Covered Employee is notified in writing of the amount
of such overpayment. If a Covered Employee fails to reimburse the Employer in a
lump sum as required above, the Committee, in its

-6-

 



--------------------------------------------------------------------------------



 



      sole discretion, may cause his or her disability benefits to be reduced or
eliminated until the amount of such overpayment has been recovered by the
Employer.     (d)   A Covered Employee must accept a Disability Accommodation,
if applicable.     (e)   A Covered Employee must participate in Vocational
Rehabilitation Services, if applicable.     (f)   A Covered Employee must accept
an offer of employment related to Vocational Rehabilitation Services, if
applicable.

All proof submitted pursuant to this subsection must be acceptable to the
Committee, which shall have sole discretion in determining the acceptability of
such proof. In the event any Covered Employee fails to submit due and acceptable
proof when so requested or fails or refuses to submit to an independent medical
examination when so requested hereunder, the Committee may automatically
withhold or suspend payment of his or her Benefits in accordance with subsection
2.4. Notwithstanding the foregoing, if it is shown to the Committee’s
satisfaction that furnishing proof required by this subsection was not
reasonably possible within any time limits prescribed by the Committee and if
due and acceptable proof is furnished as soon as reasonably possible, but in no
event later than one year from the time such proof is otherwise required, any
payment of Benefits which has been withheld or denied shall be made as soon as
practicable after such proof has been supplied.
2.8 Disability for Which Benefits Are Not Payable
     Benefits will not be payable for any disability resulting from war,
insurrection, rebellion, participation in a riot, intentionally self-inflicted
injuries or commission of a felony by the employee, or, if the disability
application form, together with Conclusive Medical Evidence supporting a finding
of Total Disability, is submitted later than one year measured from the last day
the Covered Employee worked for the Employer prior to incurring the alleged
disability. If the disability application form is filed within the one year
period described above, but the application is materially incomplete or the
Covered Employee’s status as Totally Disabled cannot be verified because the
Covered Employee fails to undergo or complete one or more independent medical
examinations, as are prescribed by the Committee, or the Covered Employee (or
the Covered Employee’s Physician on behalf of the Covered Employee) fails to
furnish all medical evidence and records as are requested by the Committee, then
the disability application form with Conclusive Medical Evidence shall be
considered to have not been timely filed within the one year period described
above. Timely submission of the disability application form and proof of claim
(including Conclusive Medical Evidence) under this Plan is a condition of
receiving benefits under this Plan. Accordingly, in no event shall disability
benefits be payable or paid with respect to or on behalf of a Covered Employee
(or legal representative who initiates or completes a disability application
form and supporting documents) under this Plan after the end of the one year
period measured from the last day the Executive worked for the Employer prior to
incurring the alleged disability.
-7-

 



--------------------------------------------------------------------------------



 



2.9 Amount of Monthly Benefits
     Except as provided in subsections 2.10 and 2.11 below and subject to the
succeeding provisions of this subsection, the monthly amount of Benefit payable
to a Covered Employee who becomes Totally Disabled due to a sickness or bodily
injury which first occurs on or after the Effective Date shall be an amount (not
to exceed $41,667) equal to 75% of his or her Monthly Compensation (as defined
in subsection 2.12) immediately prior to the occurrence of his or her Total
Disability (up to a maximum annual salary of $500,000) plus, if a Short Term
(Annual) Incentive bonus has been paid, 50% of the Covered Employee’s three-year
average Short Term (Annual) Incentive Plan bonus (up to an average bonus of
$250,000) for three (3) years immediately preceding the onset of Total
Disability. If the Covered Employee has not received three (3) years of Short
Term (Annual) Incentive Plan bonuses to average, the Plan will average the bonus
payments received as of the onset of Total Disability. The monthly amount
determined above shall be subtracted by any of the following amounts paid or
payable for the same month:

  (a)   Amounts initially awarded as a monthly primary and dependent benefit(s)
under the Federal Social Security Act (Disability or Retirement). Future
increases awarded by Social Security will not be offset from the monthly
benefit.     (b)   Amounts paid or payable under any worker’s compensation,
occupational disease or similar law (other than lump sum payments or awards made
under any such law for loss or partial loss, or loss or partial loss of use of,
a bodily member).     (c)   Amounts paid or payable under any state compulsory
disability benefit law.     (d)   Amounts paid or payable under any other plan
of the Employer, providing benefits for disability or retirement (other than
amounts paid or payable from any other defined contribution plan maintained by
an Employer).

In the event any amount described in subparagraph (b) or (d) above which is
otherwise payable to a Covered Employee in monthly, weekly or other periodic
payments is paid to him or her in a lump sum, such lump sum payment shall be
applied in reduction of the monthly Benefits otherwise payable under the Plan by
reducing such benefits (i) in the case of payments described in subparagraph
(b) above, by the amount of such payment the Covered Employee would have
received during each month had payment not been made in a lump sum until an
amount equal to such lump sum has been applied; and (ii) in case of payments
described in subparagraph (d) above, by the amount of the monthly or other
periodic payment which would otherwise have been made. If after the Elimination
Period a Covered Employee engages in other employment while unable to fully
perform the duties of his or her occupation for his or her Employer as a result
of sickness or injury, the monthly amount of Benefit to which he or she is
entitled under the Plan for any month while so engaged shall be reduced by
66-2/3% of the monthly compensation or income the Covered Employee receives from
such other employment during such month. For this purpose, the term “other
employment” means any employment engaged in by such employee whether part-time
or full-time, or as an employee, independent contractor or a self-employed
person.
-8-

 



--------------------------------------------------------------------------------



 



2.10 Minimum Amount of Monthly Benefits
     Notwithstanding the provisions of subsection 2.9 to the contrary, the
amount of monthly Benefits payable to a Covered Employee on account of a
disability due to sickness or bodily injury which first occurs on or after the
Effective Date shall not be less than $50.00 a month.
2.11 Amount of Benefits for a Part of a Month
     If monthly Benefits are payable for any period of time which is less than a
full month, the amount of monthly Benefits for such period will be
proportionately reduced.
2.12 Compensation
     For purposes of this Plan, “Monthly Compensation” shall mean the monthly
amount of basic salary (exclusive of commissions and bonuses, distributions from
nonqualified deferred compensation plans, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards,
directors’ and other fees, and automobile and other allowances) the Covered
Employee was receiving from the Employer as of his or her last day of active
employment prior to his or her absence due to Total Disability. The Plan
considers Monthly Compensation up to a maximum annual base salary of $500,000.
2.13 Monthly Benefits for Periods of Disability Commencing Before the Effective
Date
     The amount of monthly benefit payable to a disabled employee whose period
of disability first commenced before the Effective Date shall be determined in
accordance with the then applicable provisions of the Plan.
2.14 Source of Benefits
     No contributions shall be required or permitted by Covered Employees under
this Plan. Any benefits which become payable under the Plan shall be paid from
the general assets of the Employers, and neither a Covered Employee nor any
other person shall by reason of the establishment of the Plan acquire any right
in or title to any assets, funds, or property of the Employers.
-9-

 



--------------------------------------------------------------------------------



 



SECTION 3
Administration
3.1 Administration
     This Plan shall be administered by the Committee. The Committee shall have
the full discretionary authority to construe and interpret all of the provisions
of this Plan, including making factual determinations thereunder, to adopt
procedures and practices concerning the administration of this Plan, and to make
any determinations necessary hereunder, which shall, subject to Section 4 below,
be binding and conclusive on all parties. The Committee may appoint one or more
individuals and delegate such of its power and duties as it deems desirable to
any such individual, in which case every reference herein made to the Committee
shall be deemed to mean or include the individuals as to matters within their
jurisdiction.
3.2 Decisions and Actions of the Committee
     The Committee may act at a meeting or in writing without a meeting. All
decisions and actions of the Committee shall be made by vote of the majority,
including actions in writing taken without a meeting.
3.3 Rules and Records of the Committee
     The Committee may make such rules and regulations in connection with its
administration of this Plan as are consistent with the terms and provisions
hereof. The Committee shall keep a record of each Participant’s name, address,
social security number, benefit commencement date, and the amount of benefit.
3.4 Employment of Agents
     The Committee may employ agents, including without limitation, accountants,
actuaries, consultants, or attorneys, to exercise and perform the powers and
duties of the Committee as the Committee delegates to them, and to render such
services to the Committee as the Committee may determine, and the Committee may
enter into agreements setting forth the terms and conditions of such service.
3.5 Plan Expenses
     The Company shall pay all expenses reasonably incurred in the
administration of this Plan. The members of the Committee shall serve without
compensation for their services as such, but all expenses of the Committee shall
be paid by the Company. No employee of the Company shall receive compensation
from this Plan regardless of the nature of his or her services to this Plan.
-10-

 



--------------------------------------------------------------------------------



 



3.6 Indemnification
     To the extent permitted by law, the Committee, and all agents and
representatives of the Committee, shall be indemnified by the Company and saved
harmless against any claims, and the expenses of defending against such claims,
resulting from any action or conduct relating to the administration of this Plan
except claims arising from gross negligence, willful neglect, or willful
misconduct.
-11-

 



--------------------------------------------------------------------------------



 



SECTION 4
Claims Procedures
4.1 Presentation of Claim
     Any Participant or Beneficiary of a deceased Participant (such Participant
or Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within (180) days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.
4.2 Notification of Decision
     The Committee shall consider a Claimant’s claim within a reasonable time,
but no later than forty-five (45) days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial forty-five (45) day period. In
no event shall such extension exceed a period of thirty (30) days from the end
of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. If the Claims Administrator
determines that an additional extension is needed, the Claims Administrator
shall notify the claimant in writing within the first 30-day extension period.
If an extension is necessary because additional information is needed from the
claimant, the notice of extension shall also specifically describe the missing
information, and the claimant shall have at least forty-five (45) days from
receipt of the notice within which to provide the requested information. The
Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:     (b)   the specific reason(s) for the denial of the claim, or any
part of it;     (c)   specific reference(s) to pertinent provisions of the Plan
upon which such denial was based;     (d)   a description of any additional
material or information necessary for the Claimant to perfect the claim, and an
explanation of why such material or information is necessary;     (e)   an
explanation of the claim review procedure; and     (f)   a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination on review.

-12-

 



--------------------------------------------------------------------------------



 



4.3 Review of a Denied Claim
     On or before one hundred eighty (180) days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;     (b)   may submit written comments or other documents; and/or  
  (c)   may request a hearing, which the Committee , in its sole discretion, may
grant.

4.4 Decision on Review
     The Committee shall render its decision on review promptly, and no later
than forty-five (45) days after the Committee receives the Claimant’s written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial forty-five (45) day period. In no event shall
such extension exceed a period of forty-five (45) days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. In rendering its decision, the Committee shall
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits;     (d)   any internal rule, guideline, protocol
or other similar criterion relied on in the denial, or a statement that a copy
of such rule, guideline, protocol or other similar criterion will be provided
free of charge on request; and     (e)   a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a).

-13-

 



--------------------------------------------------------------------------------



 



Benefits shall be paid under the Plan only if the Committee in its discretion
determines that the Claimant is entitled to them.
4.5 Legal Action
     A Claimant’s compliance with the foregoing provisions of this Section 5 is
a mandatory prerequisite to a Claimant’s right to commence any legal action with
respect to any claim for benefits under this Plan. Any further legal action
taken by a Participant against the Plan, the Company (and its employees or
directors), or the Committee must be filed in a court of law no later than
ninety (90) days after the Committee’s final decision on review of an appealed
claim.
-14-

 



--------------------------------------------------------------------------------



 



SECTION 5
Miscellaneous
5.1 Gender and Number
     Where the context admits, words in the masculine gender include the
feminine gender, the singular includes the plural, and vice versa.
5.2 Non-Assignability and Facility of Payment
     Benefits under the Plan are not in any way subject to the debts or other
obligations of the persons entitled thereto and may not be voluntarily or
involuntarily sold, transferred or assigned. When any person entitled to
benefits under the Plan is under a legal disability or in the Committee’s
opinion is in any way incapacitated so as to be unable to manage his affairs,
the Committee may cause such person’s benefits to be paid to or for the benefit
of such person in any manner that the Committee may determine.
5.3 Mistake of Fact
     Any mistake of fact or misstatement of fact shall be corrected when it
becomes known and proper adjustment made by reason thereof.
5.4 Applicable Law
     Except to the extent superseded by the laws of the United States, the Plan
and all rights and duties thereunder shall be governed, construed and
administered in accordance with the laws of the State of North Carolina.
5.5 No Guarantee of Employment
     Employment rights of an employee shall not be deemed to be enlarged or
diminished by reason of establishment of the Plan, nor shall establishment of
the Plan confer any right upon any employee to be retained in the service of an
Employer.
5.6 Information to be Furnished by Covered Employees
     Covered Employees under the Plan must furnish the Committee with such
evidence, data or information as the Committee considers necessary or desirable
to administer the Plan. A fraudulent misstatement or omission of fact made by a
Covered Employee in an enrollment form, evidence of insurability form, or in a
claim for benefits (inclusive of all documents filed in support of the claim)
may be used to cancel coverage and/or to deny claims for benefits.
5.7 Company and Committee Decision Final
     The Company, the Committee and any entity or organization to which the
Company delegates authority pursuant to the terms of the Plan, shall have the
discretionary authority to
-15-

 



--------------------------------------------------------------------------------



 



construe and interpret the Plan and make factual determinations thereunder,
including the authority to determine eligibility of employees and the amount of
benefits payable under the Plan, and to decide claims under the terms of the
Plan. Subject to applicable law, any interpretation of the provisions of the
Plan and any decisions on any matter within the discretion of the Company,
Committee or other applicable entity made in good faith shall be binding on all
persons. A misstatement or other mistake of fact shall be corrected when it
becomes known, and the Company, Committee or other applicable entity shall make
such adjustment on account thereof as it considers equitable and practicable.
The Company, Committee or other applicable entity shall not be liable in any
manner for any determination of fact made in good faith. Benefits will be paid
under the Plan only if the Committee or its delegate determines in its
discretion that the applicant is entitled to them.
5.8 Action by Company or Employer
     Any action required or permitted to be taken by the Company or an Employer
under the Plan shall be by resolution of its Board of Directors or by an officer
or officers as may be authorized to act for the Board with respect to the Plan.
5.9 Waiver of Notice
     Any notice required under the Plan may be waived by the person entitled to
such notice.
5.10 Recovery of Benefits
     In the event a Covered Employee receives a benefit payment under the Plan
which is in excess of the benefit payment which should have been made, the
Committee shall have the right to recover the amount of such overpayment from
such Covered Employee or his or her Estate. The Committee may, however, at its
option, deduct the amount of such excess from any subsequent Benefits payable
to, or for, the Covered Employee.
5.11 Additional Employers
     Any Subsidiary of the Company may adopt the Plan by:

  (a)   Filing with the Company a written instrument to that effect, and     (b)
  Filing with the Committee a statement consenting to such action signed by the
President or any Vice President of the Company on its behalf.

5.12 Uniform Rules
     The Committee shall administer the Plan on a reasonable and
nondiscriminatory basis and shall apply uniform rules to all persons similarly
situated.
-16-

 



--------------------------------------------------------------------------------



 



5.13 Evidence
     Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.
5.14 Investigation of Claims
     The Company and the Committee may investigate claims for benefits under the
Plan and may designate a person or entity to investigate such claims.
-17-

 



--------------------------------------------------------------------------------



 



SECTION 6
Amendment and Termination
6.1 Amendment
     The Plan may be amended by the Company at any time and from time to time,
except that any benefits which had become payable under the Plan prior to the
date an amendment is effected shall be determined in accordance with the terms
of the Plan as in effect immediately prior to the date of the amendment.
6.2 Termination
     The Plan, as applied to all Employers, may be terminated at any time by
action of the then Employers hereunder, and the Plan as applied to any single
Employer may be terminated at any time by such Employer, subject only to the
same limitations with respect to the effect of any such termination as are set
forth in subsection 6.1 with respect to amendments of the Plan.
6.3 Mergers and Acquisitions
     Notwithstanding any Plan provision to the contrary, in the case of any
merger or consolidation with, or acquisition of another business by the Company
(whether a division or Subsidiary), the provisions of the Plan, as applicable to
employees of such business (e.g., eligibility, enrollment, evidence of good
health, etc.) will be as specified in the Purchase Agreement between the Company
and such other business, and if not so specified, shall apply as if such
business was a new participating Employer hereunder and such employees were
newly hired employees of such Employer. If the Purchase Agreement provides that
the Company will credit the employees of such business with service, then, in
the Company’s discretion, such employees will not be treated as newly hired
employees of such Employer for purposes of eligibility, enrollment, evidence of
good health, etc.
-18-

 